Citation Nr: 0120675	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee replacement due to traumatic arthritis, 
chondromalacia and laxity, currently rated as 30 percent 
disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
knee laxity as secondary to service-connected residuals of 
right knee replacement due to traumatic arthritis, 
chondromalacia and laxity.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO denied the veteran's claim for 
residuals of a right knee replacement due to traumatic 
arthritis, chondromalacia and laxity and denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a left knee laxity as secondary to the 
veteran's service-connected right knee disability because new 
and material evidence had not been presented.  The RO also 
denied a claim of entitlement to a total disability rating 
based on individual unemeployability due to service-connected 
disabilities.   

In April 2001, the veteran had a VideoConference hearing at 
the RO in San Antonio, Texas before the undersigned Board 
member.  That hearing was held in lieu of a personal hearing.  
At the hearing, the veteran submitted VA medical records.  
This evidence includes a duplicate copy of the report of a 
January 1999 VA examination and a VA outpatient treatment 
record dated in April 2001 pertaining to treatment of the 
service-connected right knee disability.  The veteran waived 
RO consideration of this evidence.  38 C.F.R. § 20.1304 
(2000).  

The claim for a total rating based on unemployability will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  In an August 1995 rating action, the RO denied service 
connection for contusion and degenerative joint disease of 
the left knee as secondary to the service-connected laxity 
and traumatic arthritis of the right knee.  The veteran was 
notified of that determination in August 1995.  The veteran 
did not initiate an appeal of the August 1995 rating action.  

2.  The evidence submitted since the August 1995 RO decision, 
denying service connection for contusion and degenerative 
joint disease of the left knee as secondary to the service-
connected laxity and traumatic arthritis o f the right knee, 
is new and is so significant that it must be considered in 
conjunction with other evidence in order to fairly decide the 
claim.  

3.  The veteran's service-connected residuals of a right knee 
replacement due to traumatic arthritis, chondromalacia, and 
laxity are manifested by chronic pain, looseness of the 
tibial compartment, and limitation of motion.  


CONCLUSIONS OF LAW

1.  The August 1995 decision, denying service connection for 
left knee laxity as secondary to the service-connected laxity 
and traumatic arthritis of the right knee, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104(a) (2000).  

2.  Evidence submitted since the RO's adverse determination 
in August 1995 is new and material, and the claim for 
entitlement to service connection for left knee laxity on a 
secondary basis is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

3.  The criteria for a 60 percent evaluation for residuals of 
a right knee replacement due to traumatic arthritis, 
chondromalacia, and laxity are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), 38 U.S.C.A. § 5103A (West 
Supp. 2001) by virtue of the rating decision and Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information and medical evidence necessary to substantiate 
his claim for an increased schedular rating in excess of 30 
percent for residuals of a right knee replacement due to 
traumatic arthritis, chondromalacia and laxity.  Moreover, 
the RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and his representative.  
Indeed, the RO has obtained relevant medical records, as the 
veteran has indicated treatment at VA facilities.  In 
addition, the RO provided the veteran with a VA examination 
in January 1999.  At the VideoConference hearing in April 
2001, the veteran presented a VA medical document dated in 
April 2001 that indicated that the veteran was scheduled to 
undergo a total knee arthroplasty of the service-connected 
right knee.  The veteran's representation indicated that at 
the conclusion of the procedure the veteran would submit the 
evidence for consideration of the increased rating claim.  
Furthermore, the represenatative on behalf of the veteran 
requested the Board to proceed in the adjudication of this 
matter based on the evidence or record from the time of the 
claim to the date of the VideoConference hearing.  It was 
also indicated that at the conclusion of the surgical 
procedure of the service-connected right knee disability the 
veteran would file a claim for an increased rating.  Under 
the circumstances pertaining to the claim for an increased 
schedular rating, the VA has satisfied it duties to notify 
and assist the veteran in this case.  Therefore, further 
development and expending of the VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required. 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

A.  Background

The record reflects that the veteran twisted the right knee 
during service in 1966.  He was diagnosed as having a torn 
right medial meniscus.  In December 1967, he underwent a 
medial arthrotomy of the right knee which demonstrated a 
markedly degenerated medial meniscus; the meniscus was 
removed at that time.  There were also degenerative changes 
from prolonged contact with the degenerated medial meniscus.  
Postoperative symptoms included effusion, cruciate laxity and 
rotary instability to the joint.  In June 1968, a spinal 
anesthesia a Slocum pesanserinoplasty was performed.  The 
veteran was ultimately diagnosed as having instability of the 
right knee due to anterior cruciate and medial collateral 
ligament rupture and status post slocum pesanserinoplasty of 
the right knee.  

Based on the service medical records and the clinical 
findings of a November 1969 VA examination, the RO granted 
service connection for arthrodesis of the right knee, 
subluxation.  A 20 percent disability evaluation was 
assigned, effective in August 1969.  

In March 1973, the RO granted service connection for 
traumatic arthritis of the right knee and recharacterized the 
right knee disability as arthrodesis of the right knee with 
relaxation and traumatic arthritis.  

In January 1975, the RO reduced the disability evaluation for 
the service-connected right knee disability to 10 percent.   

In March 1989, the veteran underwent a high tibial osteotomy.  

In June 1989, the RO assigned a temporary total disability 
evaluation pursuant 38 C.F.R. § 4.30, effective from March 2, 
1989.  At the termination of the temporary total rating, a 10 
percent evaluation was reinstated.  

VA medical records dated in 1990 showed that the veteran was 
seen for follow-up of his right knee procedure.  Clinical 
findings revealed that the right knee was 15 degrees valgus 
compared to six degrees on the left.  There was trace 
effusion; range of motion of the right knee was from 5 to 115 
degrees.  The examiner observed atrophy of the right thigh, 
and X-rays findings of tricompartmental arthritis of the 
right knee were observed.  

In May 1994, the veteran underwent a diagnostic arthroscopy 
with synovial debridement of the right knee.  Immediately 
following the procedure, the veteran began mobilization with 
range of motion and weightbearing as tolerated.  An 
examination at that time revealed mild effusion and diffuse 
tenderness with quad atrophy.  

In August 1995, the RO assigned a temporary total rating 
based on convalescence for a period of May 2, 1994, to July 
1, 1994.  At the termination of the temporary total rating, 
the 20 percent schedular evaluation was continued from July 
1994.  

VA medical records dated in July 1995 reflect that the 
veteran underwent a right knee replacement.  The diagnosis 
was severe degenerative joint disease.  In August 1995, the 
veteran was seen for a right knee manipulation.  The 
diagnosis was status post right knee amputation with limited 
range of motion.  

In September 1995, the RO assigned a temporary total rating 
based on convalescence for the right knee disability pursuant 
to paragraph 30 from July 1995.  Thereafter, a schedular 100 
percent rating was assigned for 13 months following 
prosthetic replacement of the knee joint from October 1995.  
At the termination of the schedular 100 percent evaluation a 
30 percent disability evaluation was assigned from October 
1996.  

In July 1997 an informal claim for an increased rating for 
his service-connected right knee disability was received.  

In support of his claim, the veteran submitted private 
medical records dated through 1997 showing that the veteran's 
treatment for right knee disability.  Clinical treatment 
records of Dr. Petros, M.D., a rheumatologist, dated in 
January 1996 reflect that the right knee straightened out 
fully.  The veteran reported that the knee felt at times as 
though it were going to buckle.  In a February 1996 
statement, Dr. Petros stated that the veteran had severe 
osteoarthritis of the knees and that he was recovering from a 
right knee replacement.  

VA outpatient treatment records dated from 1996 to 1998 
reflect subjective complaints of severe right knee pain, 
swelling, and buckling.  In June 1996, the veteran reported 
that the right knee had improved after the replacement, but 
that the knee sometimes buckled.  In December 1996, it was 
felt that there may be severe patellofemoral pain syndrome 
with chondromalacia of the patella.  In January 1997, the 
right knee demonstrated full range of motion.  In July 1997, 
the veteran complained that he felt as though the knee 
buckled.  There were no reports of loss of balance.  On 
physical examination, range of motion of the right knee was 
from 0 to 120 degrees.  There was no swelling.  The examiner 
observed medial and lateral stability.  It was noted that the 
hardware was clinically intact.  

At a VA examination dated in January 1999, the veteran 
reported chronic right knee pain, and swelling associated 
with standing longer than 30 minutes or walking longer than 
one half block.  It was noted that the veteran had difficulty 
negotiating stairs or walking over uneven surfaces.  A 
physical examination of the right knee showed a well healed 
longitudinal serpentine 37 centimeter (cm) surgical scar over 
the lateral tibial plateau and a 13 cm transverse scar over 
the lateral tibial plateau of the right knee.  There was no 
tenderness to palpation along the scar.  There was diffuse 
tenderness and 1 plus effusion about the right knee and 
patella.  The examiner observed palpable hypertrophy of 
osseous structures as well as hardware in the right knee.  
There was 1 plus laxity on varus valgus stress testing in 
zero and 30 degrees with a firm end point.  Lachman and 
drawer tests were 1 plus with firm end point.  Active range 
of motion of the right knee was from 0 to 100 degrees with 
pain at the extreme.  Knee flexion against resistance was 5/5 
bilaterally.  Extension against resistance was four plus over 
five on the right.  It was noted that X-rays of the knee 
showed retained hardware from a previous right total knee 
arthroplasty as well as proximal lateral tibial stables.  The 
diagnoses included status post right total knee arthroplasty 
with residual pain and swelling, moderate.  

VA outpatient treatment records dated in 1999 and 2001 show 
the veteran was seen for right knee discomforts including 
pain.  In September 1999, the veteran reported that the right 
knee felt as though something was breaking and swelling.  A 
physical examination of the right knee showed minimal 
effusion and crepitus and medial collateral ligament laxity, 
and patellar grind.  Range of motion was from 0 to 100 
degrees.  An April 1999 entry shows that the veteran fell and 
scrapped the right knee; the veteran complained of painful 
knees.  In June 1999, the right knee was swollen.  In April 
2001, the veteran complained of instability requiring braces.  
A physical examination of the knee revealed tenderness at the 
pes insertion.  The lateral collateral ligament was intact, 
but there was no firm end point.  The knee was stable to 
valgus stress.  There was positive valgus stress and positive 
drawer sign.  It was noted that X-rays of the right total 
knee arthroplasty was in place with high tibia osteotomy 
stables evident.  There was evidence loosening of the tibial 
component medically.  The impression was tibial component 
presents for elective revision and failed right total knee 
arthroplasty.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected right knee disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's residuals of a right knee replacement due to 
traumatic arthritis, chondromalacia and laxity is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic 
Code 5055 for a knee replacement indicates that a 100 percent 
rating applies for one year following implantation of the 
prosthesis.  Following the one-year period, a 60 percent 
rating applies if the replacement resulted in chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity. If the implantation results in 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A minimum 
rating of 30 percent applies to any knee replacement. 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2000).

Under Diagnostic Code 5256, ankylosis of the knee in full 
extension or in slight flexion between zero and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 20 degrees warrants a 30 percent evaluation.  
Limitation of extension to 30 degrees warrants a 40 percent 
evaluation.  Limitation of extension to 45 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation. Nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

The Board finds that the evidence supports that the 
assignment of a higher disability evaluation for the 
veteran's service-connected right knee disability.  The Board 
notes that the veteran has a significant medical history of 
right knee pain.  Since the total right knee replacement in 
1995, the veteran has complained of right knee pain and 
buckling.  The January 1999 VA examination shows that the 
veteran demonstrated pain on extreme motion.  In April 2001, 
it was noted the veteran fell.  In June 1999, there was 
evidence of loosening of the tibial compartment and that the 
veteran was wearing a knee brace.  Based on these factors, 
the Board is of the view that the veteran's disability 
picture more nearly approximates the criteria for a 60 
percent disability evaluation in accordance with the 
provisions of Diagnostic Code 5055.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the functional impairment due 
to pain has been considered by the Board in raising the 
assigned evaluation to 60 percent.

New and Material Evidence

In August 1995, the RO denied service connection for laxity 
of the left knee as secondary to the veteran's service-
connected right knee disability.  The veteran was notified of 
the RO's determination that same month.  The veteran did not 
disagree with the August 1995 rating action.  

The evidence of record at the time of the August 1995 rating 
action consisted of the veteran's service medical records 
which do not reflect any complaints or clinical findings 
pertaining to a left knee disorder.  The evidence also 
consisted of VA outpatient treatment records dated from 1990 
to 1994 which reflect that the veteran was seen for left knee 
patellofemoral pain in October 1991 and was diagnosed as 
having patello femoral pain.  In March 1993, the veteran fell 
and sustained injuries to both knees.  It was reported that 
the left knee was swollen and was painful.  The veteran was 
treated with several injections and arthroscopic surgery was 
completed in May 1994.  The report of a VA examination dated 
in June 1994 reflects a diagnosis of left knee status 
postoperative arthroscopy for torn meniscus; it was noted 
that the veteran had residuals of discomfort with occasional 
swelling.  

The record also included private medical records dated from 
1993 to 1995 which also reflect that the veteran fell in 1993 
and injured his left knee and that he received subsequent 
treatment.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  The Board 
notes that the August 1995 decision which denied the 
veteran's claim for a left knee laxity on a secondary basis 
is final.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.    

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence test.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. 3.156(a).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by the or (b) aggravated by a service-connected 
disability.  Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The evidence submitted subsequent to the August 1995 rating 
decision consists of duplicative private medical records 
dated from 1993 to 1995 which show that the veteran was 
treated for a left knee disorder.  The evidence also consists 
of VA medical records dated from 1995 to 2001 that treatment 
for a left knee disability.  These records are cumulative of 
records previously considered by the RO in that they show 
that the veteran has a left knee disability.  

However, the Board notes that the record also consists of the 
report of a VA examination dated in January 1999.  It was 
noted that in 1993 the veteran's right knee gave way and that 
he fell injuring both knees.  At the conclusion of a physical 
examination of the left knee, the examiner diagnosed the 
veteran as having status post arthroscopy of the left knee 
with degenerative joint disease.  The examiner opined that 
the veteran's left knee degenerative changes were secondary 
to a combination of gait changes caused by the right knee 
arthroplasty as well as the injury sustained when the right 
knee gave way in 1993.  The Board finds this evidence new in 
that it was not previously of record.  It is also material in 
it relates the veteran's left knee disability to his service-
connected right knee disability.  In that new and material 
evidence has been presented, the veteran's claim for service 
connection for left knee laxity as secondary to service-
connection for residuals of right knee replacement due to 
traumatic arthritis, chondromalacia and laxity is reopened.  

Having determined that the veteran's claim for service 
connection for left knee laxity as secondary to the veteran's 
service-connected right knee disability is reopened, the 
Board finds that a Remand is warranted.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for left knee laxity on a 
secondary basis is reopened; and to this extent the appeal as 
to this issue is granted.

A 60 percent evaluation for residuals of a right knee 
replacement due to traumatic arthritis, chondromalacia, and 
laxity is granted, subject to the criteria applicable to the 
payment of monetary benefits.  


REMAND

Having reopened the claim for service connection for left 
knee laxity on a secondary basis, the Board notes that 
further development is necessary.  

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA, supra.

The veteran contends that he developed a left knee disability 
as a result of his service-connected residuals of a right 
knee replacement.  As noted previously, VA outpatient records 
dated in October 1991 reflect that the veteran was seen for 
left knee patellofemoral pain.  In March 1993, the veteran 
fell and sustained injuries to both knees.  These records, 
however, do not provide information as to cause of the fall-
whether it was caused by the service connected right knee 
disability.  In June 1994, VA diagnosed the veteran as having 
status post operative arthroscopy for torn meniscus.  

When examined by VA in January 1999, the veteran reported 
that he fell in 1993 when his right knee gave way.  Based on 
the veteran's representations, the examiner opined that the 
veteran's status post arthroscopy of the left knee with 
degenerative joint disease was secondary to a combination of 
gait changes caused by the right arthroplasty as well as the 
injury sustained when the right knee gave way in 1993.  The 
Board notes that the examiner had not reviewed the veteran's 
entire claims file prior to entering the aforenoted opinion.  
In that connection, the Board is of the view that a VA 
opinion based on a complete review of the veteran's claims 
file should be conducted.  

At the April 2001 VideoConference hearing, the veteran 
submitted a VA medical record dated in April 2001 that showed 
that the veteran was to be scheduled for a total right knee 
arthroplasty.  The veteran's representative indicated that 
the procedure was scheduled within the same month and 
requested that the Board defer the TDIU claim to the RO in 
light of that procedure.  Inasmuch as the veteran's impending 
surgery for the service-connected right knee disability is 
inextricable intertwined with the TDIU claim, this matter is 
deferred to the RO.  See, e.g., Moffit v. Brown, 10 Vet. App. 
214, 222 (1997).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
left knee laxity as secondary to service-
connected residuals of right knee 
replacement due to traumatic arthritis, 
chondromalacia and laxity.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

3.  The RO should arrange for a VA 
orthopedic examination, preferably by the 
VA examiner who performed the January 
1999 examination (if available), to 
determine the nature, extent, and 
etiology of the veteran's left knee 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated studies, including X-rays 
should be performed.  Based on a review 
of the claims file and results of the VA 
examination, the examiner is requested to 
provide an opinion as to the etiology of 
any left knee disorder found to be 
present, to include whether it is as 
least as likely as not that such left 
knee disability was caused or aggravated 
by the veteran's service-connected 
residuals of a right knee replacement.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Thereafter, the RO should undertake 
any other indicated development, and 
adjudicate the claim for secondary 
service connection for left knee 
disability, to include left knee laxity, 
on a de novo basis.  With respect to the 
TDIU claim, as discussed above, that 
claim is inextricable intertwined with 
the veteran's claim for increased 
compensation based on his impending 
surgery for the service-connected 
residuals of a right knee replacement, 
and as such this matter is referred to 
the RO for appropriate action.

5.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 
 
If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 



